Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Objection to the title has been withdrawn in view of newly submitted amendment to the title.
Claim interpretation has been withdrawn in view of newly submitted amendments. Specifically “one or more processors, wherein the one or more processors cooperate with the one or more non-transitory computer-readable media to cause the image forming apparatus to implement:”, it provides sufficient structure capable of performing the claimed limitations.

Allowable Subject Matter
Claims 1, 3-7, 9-13, 15-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1, 3-7, 9-13, 15-18 are directed to image forming apparatus that cooperates with a management service which receives electronic data via a network and stores the electronic data and a blockchain service which manages information about the stored electronic data on a block-by-block basis, non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by a wherein, when not receiving an instruction for using the blockchain service from the user, after the electronic data transmitted by the transmitting unit is -3-Application No.: 16/930170 Attorney Docket: 10208221 US01 stored in the management service, the blockchain cooperation unit does not transmit, to the blockchain service, information about the electronic data including information indicating that storing of the electronic data transmitted by the transmitting unit has been completed”. The closest prior art Kosaka (US 2020/0341702) teaches a distributed type image forming system which reduces storage capacity of server. An encryption addition part encrypts a document data for outputting by pull print with a symmetric key, encrypts the symmetric key by a public key of a user who is permitted to output of the document data, and adds the encrypted symmetric key to the document data. A division part divides document data into a job block and a user block having the symmetric key encrypted by the public key of the user and generates the blockchain of document data. A key decoding part decrypts the symmetric key included in the user block with the secret key of the user. A block acquisition part acquires other blocks from preserving apparatuses. A document reproduction part packs each block to reproduce document data. An output part outputs the reproduced document data (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
B. Claims 19-27 are directed to image forming apparatus configured to communicate with a management apparatus and a blockchain apparatus via a network, a blockchain cooperation unit configured to transmit, to the blockchain apparatus, information about the electronic data and information about storing the electronic data into the management apparatus, after the electronic data is transmitted to the management apparatus and is then stored into the management apparatus based on receiving an instruction for using the blockchain apparatus from the user”. The closest prior art Kosaka (US 2020/0341702) teaches a distributed type image forming system which reduces storage capacity of server. An encryption addition part encrypts a document data for outputting by pull print with a symmetric key, encrypts the symmetric key by a public key of a user who is permitted to output of the document data, and adds the encrypted symmetric key to the document data. A division part divides document data into a job block and a user block having the symmetric key encrypted by the public key of the user and generates the blockchain of document data. A key decoding part decrypts the symmetric key included in the user block with the secret key of the user. A block acquisition part acquires other blocks from preserving apparatuses. A document reproduction part packs each block to reproduce document data. An output part outputs the reproduced document data (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675